BROWN, J.—
(dissenting). — The transfer of the chose in action from Turner, the defendant, to the American Trust & Savings Bank is absolute in form on a recited consideration of “one dollar and other valuable and sufficient consideration in hand paid.” The evidence shows without dispute that the sole purpose of the transfer was to secure an indebtedness due from Turner to the bank, and for which the bank held his obligation, that the effect of the transfer was not to satisfy the indebtedness of Turner, bnt to secure an existing indebtedness and to secure any future advances in money that the bank might make to Turner. This brings the transfer within the very letter of section 4287 of the Code, which provides: “All deeds of gift, all conveyances, transfers, and assignments, verbal or written, of goods, chattels or things in action, made in trust for the use of the person making the same, are void against creditors existing or subsequent, of such person.”—Truitt v. Crook, 129 Ala. 377, 30 South. 618; Sandlin v. Robbins, 62 Ala. 477; Taylor v. Dwyer, 131 Ala. 91, 32 South. 509; Roden & Co. v. Norton & Co., 128 Ala. 129, 29 South. 637; Birmingham Dry Goods Co. v. Roden & Co., 110 Ala. 516, 18 South. 135, 55 Am. St. Rep. 35.
.The transfer is void without reference to any fraudulent intent.-Hill v. Rutledge, 83 Ala. 162, 4 South. 135; Sims v. Gaines, 64 Ala. 392; Bryant v. Young, Hall, et al., 21 Ala. 264. The purpose of the statute is to compel such transfers to express the truth and to avoid secret trusts; and while no doubt a legal transfer can be made which expresses on its face a purpose to operate as a mere security for a debt, and would be valid, yet, *557when it goes further and purports to be an absolute transfer when in fact it is not, it is brought within the influence of the statute, and is absolutely void as to creditors of the transferror, and as between the plaintiff, who is a creditor, although he became such subsequent to the date of the transfer, the defendant (Turner), and the Mitchell Mountain Coal & Iron Company (the garnishee) the Mitchell Mountain Coal & Iron Company was the debtor of Turner, and the funds in its hands were subject to the writ of garnishment of the plaintiff. As between Turner and the bank, of course, the transfer was valid and binding, where the right of creditors is not involved, and the bank would be entitled to collect from the Mitchell Mountain Coal & Iron Company all the indebtedness over and above an amount sufficient to satisfy the plaintiff’s demand and the costs which' he recovered.
In my opinion, the ruling of the circuit court, which is in accordance with the views above expressed, was correct, and the judgment of that court should have been affirmed.